UNITED STATES SECURITIES AND EXCHANGE COMMISION Washington, D.C. 20549 Form 15/A CERTIFICATION AND NOTICE OF TERMINATION OF REGISTRATION UNDER SECTION 12(g) OF THE SECURITIES EXCHANGE ACT OF 1 REPORTS UNDER SECTIONS 13 AND 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number No. 000-50224 SECURITY CAPITAL CORPORATION (Exact name of registrant as specified in its charter) 295 Hwy 6 West Batesville, MS 38606 , (662) 563-9311 (Address, including zip code, telephone number, including area code, of registrant’s principal executive offices) Common Stock, Par Value $5.00 Per Share (Title of each class of securities covered by this form) None (Titles of all other classes of securities for which a duty to file reports under section 13(a) or 15(d) remains) Please place an X in the box(es) to designate the appropriate rule provision(s) relied upon to terminate or suspend the duty to file reports: Rule 12g-4(a)(1) - X Rule 12g-4(a)(2) Rule 12h-3(b)(1)(i) Rule12h-3(b)(1)(ii) Rule 15d-6 Explanatory Note:Security Capital Corporation (the “Registrant”) is relying on Section12(g)(4) of the Securities Exchange Act of 1934, as amended by the Jumpstart Our Business Startups Act, to terminate the registration of its common stock, par value $5.00 per share (the “Common Stock”), and its duty to file reports with respect to the Common Stock. Due to the above paragraph, a Form 15/A is being filed to further dislose the reasoning for filing a Form 15. Approximate number of holders of record as of the certification or notice date:950 Pursuant to the requirements of the Securities and Exchange Act of 1934 Security Capital Corporation has caused this certification/notice to be signed on its behalf by the undersigned duly authorized person. Date:April 23, 2012By:/s/ Connie Woods Hawkins Connie Woods Hawkins Executive Vice President and Chief Financial Officer
